DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18 are pending of which claims 1, 6 and 9 are in independent form.
	Claim interpretation (35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) for claims 1-18. 
	Claims 1-18 are rejected under 35 U.S.C. 103.  

Examiner’s Note
	Examiner hereby clarifies that the text in the parenthesis have not been given patentable weight. 
	Additionally phenomenon was also not give patentable weight, because it is not clear what phenomenon is; examiner has interpreted any similarity calculation that helps with prediction to be phenomenon prediction.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 8-10 of the "Remarks”, that “Claim 1 recites "an index value computation unit that takes each of inner products of the m text vectors and the n word vectors, thereby computing m x n similarity index values reflecting a relationship between the m texts and the n 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Liu and Birdwell clearly teaches, an index value computation unit that takes each of inner products of the m text vectors and the n word vectors, [thereby computing m x n similarity index values] reflecting a relationship between the m texts and the n words (Liu: calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset; where because semantic information of the potential extended word of the keyword is similar to semantic information of the keyword, the similarity between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset may be calculated, so as to determine, according to the similarity, whether a word is the potential extended word of the keyword; optionally, a Euclidean distance between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset may be calculated, and the Euclidean distance obtained by means of calculation is determined as the similarity between the two; or cosine similarity between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset may be calculated, and the cosine similarity obtained by means of calculation is determined as the similarity between the two, and this is not limited in this embodiment of the present disclosure ¶ [0016]-[0018]. Also see ¶ [0022], [0029], [0070], [0097], [0099]);
a classification model generation unit [that uses the m x n similarity index values computed by the index value computation unit] to generate a classification model for classifying the m texts into a plurality of phenomena based on a text index value group including [n similarity index values per one text] (Liu: classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, …, then calculate similarity between the keyword vector of the text and the keyword vector of the matching rule, and determine the similarity obtained by means of calculation as a first probability that the text belongs to a preset class corresponding to the matching rule; the keyword in the text is identified by using the pattern matching classifier, ¶ [0022]. for each of the multiple preset semantic feature vectors, calculating similarity between the preset semantic feature vector and the semantic feature vector of the text by using the semantic classifier; where for example, the similarity between the preset semantic feature vector and the semantic feature vector of the text may be calculated by using a classification layer of the semantic classifier ͔¶[0029]-[0030]. Also see ¶ [0070], [0114], [0129]).
Birdwell discloses, thereby computing m x n similarity index values (The inner product of a vector with itself is equivalent to the length of the vector squared. The inner product between two orthogonal vectors is equal to zero. The inner product between two vectors X and Y having components X.sub.i and Y.sub.i respectively ¶ [0021]. Also see ¶ [0032], [0033], [0130]); 
that uses the m x n similarity index values computed by the index value computation unit; n similarity index values per one text (Target or unknown provides a loci pair query and results in clustering and sub -clustering to achieve raking using a similarity index metric for various forensic application ¶ [0161] and [0252]). 
Birdwell was simply added to teach m x n similarity matrix index value. Birdwell clearly teaches querying and finding matched based on the vectors and the similarity calculated by the product of vectors X and Y. The instant application is generally directed to classifying based on m x n similarity index. Conceptually there is not much of different regarding the inventive steps between Birdwell and 

Applicant’s Argument:
Applicant argues, on pages 8-10 of the "Remarks”, that “Claim 1 also recites "a phenomenon prediction unit that predicts one of a plurality of phenomena from the prediction data to be predicted by applying a similarity index value obtained by executing processing of the word extraction unit, the text vector computation unit, the word vector computation unit and the index value computation unit." These features are neither taught nor suggested by the applied art”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Liu and Birdwell clearly teaches, a phenomenon prediction unit that predicts one of a plurality of phenomena from the prediction data to be predicted by applying a similarity index value obtained by executing processing of the word extraction unit, the text vector computation unit, the word vector computation unit and the index value computation unit (Liu: classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, where for example, for each of the multiple matching rules included in the matching rule library, the pattern matching classifier may determine, based on the keyword of the . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: word extraction unit; text vector computation unit; word vector computation unit; index value computation unit; classification model generation unit; classification model generation unit; prediction data input unit; phenomenon prediction unit; learning data input unit; in claims 1-8, 11-18.
Examiner has reviewed the specification and has interpreted that each one of the units to include CPU, a RAM, a ROM, etc. of a computer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: word extraction means; vector computation means; index value computation means; classification model generation means; prediction data input means; a phenomenon prediction means, in claims 9 and 10.
Examiner has reviewed the specification and has interpreted that each one of the “means” to include CPU, a RAM, a ROM, etc. of a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: word extraction means; vector computation means; index value


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over LIU; Bingyuan et al. (US 20190087490 A1) [Liu] in view of Birdwell; J. Douglas et al. (US 20130054603 A1) [Birdwell].

Regarding claims 1, 6, 9 and 10, Liu discloses, a phenomenon prediction device characterized by comprising: a word extraction unit that analyzes m (m is an arbitrary integer of 2 or more) texts and extracts n (n is an arbitrary integer of 2 or more) words from the m texts (It should be noted that a word feature extraction layer and the text feature extraction layer may use a recursive structure, to ensure that a semantic feature vector of a word determined by using the word feature extraction layer can reflect semantic information of the word, and can further reflect a dependency relationship of the word in a context, so as to further ensure that a semantic feature vector of the text that is determined based on the semantic feature vector of the word by using the text feature extraction layer can completely reflect semantic information of the text ¶ [0031]. Also see ¶ [0028], [0133]-[0134]); 
a text vector computation unit that converts each of the m texts into a q-dimension vector (q is an arbitrary integer of 2 or more) according to a predetermined rule, thereby computing m text vectors including q axis components (In addition, by using the word vector model obtained by training the word vector tool, each word included in the text dataset may be converted into a word vector of K dimensions. K is a natural number greater than or equal to 1, and a value of K may be preset¶ [0094]. When the text does not meet the matching rule, and when the keyword vector of the text is determined based on the keyword of the text, a quantity of the multiple keywords included in the keyword library may be determined. Then, all keywords in the text are converted into a vector of which a quantity of dimensions is equal to the quantity, and the vector is determined as the keyword vector of the text ¶ [0119]-[0120]); 
a word vector computation unit that converts each of the n words into a q-dimension vector according to a predetermined rule, thereby computing n word vectors including q axis components (In addition, by using the word vector model obtained by training the word vector tool, each word included in the text dataset may be converted into a word vector of K dimensions. K is a natural number greater than or equal to 1, and a value of K may be preset by a person skilled in the art ¶ [0094]. Also see ¶ [0119]-[0120]); 
an index value computation unit that takes each of inner products of the m text vectors and the n word vectors, [thereby computing m x n similarity index values] reflecting a relationship between the m texts and the n words (calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset; where because semantic information of the potential extended word of the keyword is similar to semantic information of the keyword, the similarity between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset may be calculated, so as to determine, according to the similarity, whether a word is the potential extended word of the keyword; optionally, a Euclidean distance between the word vector corresponding to the keyword and the word vector corresponding to each word included in the text dataset may be calculated, and the Euclidean 
a classification model generation unit [that uses the m x n similarity index values computed by the index value computation unit] to generate a classification model for classifying the m texts into a plurality of phenomena based on a text index value group including [n similarity index values per one text] (classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, …, then calculate similarity between the keyword vector of the text and the keyword vector of the matching rule, and determine the similarity obtained by means of calculation as a first probability that the text belongs to a preset class corresponding to the matching rule; the keyword in the text is identified by using the pattern matching classifier, ¶ [0022]. for each of the multiple preset semantic feature vectors, calculating similarity between the preset semantic feature vector and the semantic feature vector of the text by using the semantic classifier; where for example, the similarity between the preset semantic feature vector and the semantic feature vector of the text may be calculated by using a classification layer of the semantic classifier ͔¶[0029]-[0030]. Also see ¶ [0070], [0114], [0129]); 
a prediction data input unit that inputs one or more texts to be predicted as prediction data (determining, based on the keyword library and the matching rule library by using a pattern matching classifier, a first probability that a text belongs to each of multiple preset classes ¶ [0011], [0012], [0019] and [0022]-[0025], [0030], [0033], [0037], [0038], [0065], [0069]-[0072]); and 
a phenomenon prediction unit that predicts one of a plurality of phenomena from the prediction data to be predicted by applying a similarity index value obtained by executing processing of the word extraction unit, the text vector computation unit, the word vector computation unit and the index value computation unit for the prediction data input by the prediction data input unit to the classification model generated by the classification model generation unit (classifying the text based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes, where for example, for each of the multiple matching rules included in the matching rule library, the pattern matching classifier may determine, based on the keyword of the text, whether the text meets the matching rule, and when the text meets the matching rule, determine that a first probability that the text belongs to a preset class corresponding to the matching rule is 1, or when the text does not meet the matching rule, determine a keyword vector of the text based on the keyword of the text, determine a keyword vector of the matching rule based on at least one keyword included in the matching rule, then calculate similarity between the keyword vector of the text and the keyword vector of the matching rule, and determine the similarity obtained by means of calculation as a first probability that the text belongs to a preset class corresponding to the matching rule; the keyword in the text is identified by using the pattern matching classifier, an identification process is simple and convenient, and because the keyword library is extended and updated, the keyword of the text can be identified more accurately; and then the text may be classified based on the keyword of the text and the matching rule library by using the pattern matching classifier, to obtain the first probability that the text belongs to each of the multiple preset classes; the keyword is accurate, and therefore, accuracy of the first probability is ensured ¶ [0022]. Determining the similarity obtained by means of calculation as a second probability that the text belongs to a preset class corresponding to the preset semantic feature vector ¶ [0030]. Also see ¶ [0070], [0114], [0129] and [0179]).

Birdwell discloses, thereby computing m x n similarity index values (The inner product of a vector with itself is equivalent to the length of the vector squared. The inner product between two orthogonal vectors is equal to zero. The inner product between two vectors X and Y having components X.sub.i and Y.sub.i respectively ¶ [0021]. Also see ¶ [0032], [0033], [0130]); 
that uses the m x n similarity index values computed by the index value computation unit; n similarity index values per one text (Target or unknown provides a loci pair query and results in clustering and sub -clustering to achieve raking using a similarity index metric for various forensic application ¶ [0161] and [0252]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Birdwell’s system would have allowed Liu to facilitate thereby computing m x n similarity index values; that uses the m x n similarity index values computed by the index value computation unit; n similarity index values per one text. The motivation to combine is apparent in the Liu's reference, because it is desirable to have a method and apparatus for identifying unknown specimens and media and predicting properties. 

Regarding claims 2 and 7, the combination of Liu and Birdwell discloses, characterized in that the text vector computation unit and the word vector computation unit set, to a target variable, a value obtained by computing and adding a probability that one of the m texts is expected from one of the n words, or a probability that one of the n words is expected from one of the m texts for all combinations of the m texts and the n words, and compute a text vector and a word vector for maximizing the target variable (Liu: classifying the text based on the keyword of the text and the 

Regarding claims 4, 12 and 13, the combination of Liu and Birdwell discloses, further comprising a learning data input unit that inputs the m texts as learning data, which one of the plurality of phenomena is a phenomenon to which each of the m texts corresponds being known, wherein processing of the word extraction unit, the text vector computation unit, the word vector computation unit, the index value computation unit, and the classification model generation unit is executed for the m texts input as the learning data by the learning data input unit (Liu: Further, before the second probability that the text belongs to each of the multiple preset classes is determined based on the multiple preset semantic feature vectors included in the semantic classifier, a preset text set may be obtained, and multiple preset texts included in the preset text set are pre-processed, to obtain a second training corpus. Then, the second training corpus train a to-be -trained semantic classifier, to obtain the semantic classifier. The preset text set includes multiple preset texts, and each of the multiple preset classes is corresponding to at least one preset text ¶ [0138], [0141] and [0143]).

Regarding claims 5, 14, 15, 16 and 17, the combination of Liu and Birdwell discloses, further comprising a reward determination unit that determines a reward given to the classification model generation unit according to an actual phenomenon with respect to a phenomenon predicted by the phenomenon prediction unit, wherein the classification model generation unit modifies the classification model according to a reward determined by the reward determination unit (Liu: Further, before the second probability that the text belongs to each of the multiple preset classes is determined based on the multiple preset semantic feature vectors included in the semantic classifier, a preset text set may be obtained, and multiple preset texts included in the preset text set are pre-processed, to obtain a second training corpus. Then, the second training corpus train a to-be -trained semantic classifier, to obtain the semantic classifier. The preset text set includes multiple preset texts, and each of the multiple preset classes is corresponding to at least one preset text ¶ [0138], [0141] and [0143]. Examiner specifies that training models always improve the classification model by monitoring the learning and therefore giving rewards (improving the model by learning) to classification models).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Birdwell in view of Clinchant; Stephane et al. (US 20130204885 A1) [Clinchant].

Regarding claims 3, 8, 11 and 18, the combination of Liu and Birdwell teaches all the limitations of claims 1, 6, 2 and 7 (repectively).
However neither Liu nor Birdwell explicitly facilitate characterized in that the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements.
Clinchant discloses, characterized in that the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements (With reference to FIG. 3, a more detailed illustrative example of operation of the word embedding transform generating module 8 is described. In this example the word embedding transform generating module 8 operates on a set of training documents 50 represented as bags of 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Clinchant’s system would have allowed Liu and Birdwell to facilitate characterized in that the index value computation unit calculates a product of a text matrix having the respective q axis components of the m text vectors as respective elements and a word matrix having the respective q axis components of the n word vectors as respective elements, thereby computing an index value matrix having the m ' n similarity index values as respective elements. The motivation to combine is apparent in the Liu and Birdwell's reference, because it provides an improved system for performing automated information management, automated document retrieval, automated document annotation or labeling, and other document processing operations is based on early modeling of individual text words.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/15/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154